Main, J.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Clinton County) to annul a determination of the Commissioner of Correctional Services finding petitioner guilty of violating certain disciplinary rules.
Petitioner is an inmate at Clinton Correctional Facility. During a routine search of petitioner’s cell, two sharpened metal objects were discovered. An inmate misbehavior report was issued charging petitioner with violating the rule which prohibits inmates from possessing weapons. A Superintendent’s proceeding was held and petitioner was found guilty. As a penalty, petitioner was suspended from his institutional job. An administrative appeal was taken by petitioner and the determination was affirmed. Petitioner then commenced this CPLR article 78 proceeding, alleging that the evidence was insufficient to warrant a finding of guilty. Special Term transferred the proceeding to this court.
An inmate misbehavior report prepared by the correction officer who discovered the objects and indicating what was found and where it was found was read into the record. This court has held that “a statement from a witness with direct knowledge of the incident involved, without more, is sufficient to support a prison disciplinary decision” (Matter of Vogelsang v Coombe, 105 AD2d 913, lv granted 64 NY2d 609; see, Matter of Garcia v LeFevre, 102 AD2d 1004, 1005, revd on other grounds 64 NY2d 1001). Thus, the inmate misbehavior report may be sufficient evidence of petitioner’s guilt (Matter of Burgos v Coughlin, 108 AD2d 194). Furthermore, there is nothing in the record to support petitioner’s claim that other inmates might have left the sharpened objects in his cell. Likewise, there is nothing in the record to indicate that the penalty demonstrates doubt as to petitioner’s guilt. Accordingly, we find that the administrative *585determination is supported by substantial evidence and must be confirmed.
Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.